COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:             01-14-00455-CV
Style:                    Phillippe Tanguy, 13500 Air Express, LLC and 13500 Air Express, LP
                           v William G. West, as Chapter 7 Trustee of Richard Davis, Debtor
Date motion filed*:       April 13, 2015
                          Motion to Strike Purported Appearance of Receiver Eva Engelhart as a
                          Party to Appeal for Lack of Standing; Motion to Disqualify Receiver
Type of motion:           Due to Bias
Party filing motion:      Appellant
Document to be filed:

Is appeal accelerated?       No

If motion to extend time:
       Original due date:
       Number of prior extensions:                      Current Due date:
       Date Requested:

Ordered that motion is:

             Granted
              If document is to be filed, document due:
                      The Court will not grant additional motions to extend time
             Denied
             Dismissed (e.g., want of jurisdiction, moot)
             Other: _____________________________________




Judge's signature: /s/ Chief Justice Sherry Radack
                                              Acting for the Court
Panel consists of ____________________________________________
Date: April 30, 2015
November 7, 2008 Revision